In a negligence action to recover damages for personal injury, the defendant Marel, Inc., appeals from an order of the Supreme Court, Dutchess County, dated April 30, 1962, which granted plaintiff’s motion to examine said defendant before trial, by its president, at the courthouse of said court in Dutchess County, the county in which the action is pending. Order affirmed, without costs; the examination to proceed on 10 days’ written notice or on any other date mutually fixed by the parties. The defendant Marel, Inc., contends that because it is a domestic corporation and its principal place of business is in New York County, it may be examined in New York County only. The accident occurred in the City of Poughkeepsie, where plaintiff’s attorneys have their office; and plaintiff resides in Rhinebeck, N. Y., both of which are in Dutchess County. Defendant makes no showing that it would be a hardship for it to submit to a pretrial examination in Poughkeepsie. In the circumstances, it was not an abuse of discretion to order such examination to be held in Dutchess County, wherein the action is pending (Civ. Prac. Act, § 300; Goldman & Walter Adv. Agency v. Davidoff, 11 A D 2d 860; Slater v. Adamo, 92 N. Y. S. 2d 39; Seidman v. Wolff, 27 N. Y. S. 2d 136). Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.